Jones, J.
Suit in trespass commenced March 9, 1921; statement filed Jan. 9, 1924.
Petition for non pros, filed July 10, 1924, averring that by reason of the laches of the plaintiff, defendant has been prejudiced, and answer filed to the same.
Piling the statement in January, 1924, is some evidence of activity; there is at least no presumption of abandonment, and, therefore, we will hold the rule for non pros.; unless plaintiff with due diligence prosecutes this action, the rule will be made absolute.
From F. P. Slattery, Wilkes-Barre, Pa.